Citation Nr: 0720171	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting period for the 
spouse of the veteran beyond December 1, 1978 for Dependence 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.  The appellant is the veteran's spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which determined that the appellant 
was not entitled to DEA benefits under Chapter 35 because the 
delimiting date for those benefits had expired.  In November 
2006, the Board remanded the case to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran's 100 percent schedular rating for a service-
connected disability was determined to be permanent and 
totally disabling effective in July 1968, and eligibility to 
Chapter 35 benefits was established effective from the 
notification date, December 1, 1968.

2. By law, the delimiting date for the period of eligibility 
for educational benefits was December 1, 1978.

3. The veteran and the appellant married in November 2000.

4. In March 2003, the appellant filed claim for Chapter 35 
Dependents' Educational Assistance benefits.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date, subsequent to December 1, 1978, for use of 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, are not met. 38 U.S.C.A. §§ 
3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 
21.3047 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2006), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits. 
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable. See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  

The appellant, the veteran's spouse, seeks entitlement to 
Dependents' Educational Assistance benefits under Chapter 35. 
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002 & Supp. 2005); 38 C.F.R.  
§ 21.3021(a)(3)(i) (2006).

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 
3501(a)(1) (West 2002 & Supp. 2005). 38 U.S.C.A. § 
3512(b)(1)(A) (West 2002 & Supp. 2005). The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation is the 
effective date of the evaluation or the date of notification 
of such evaluation, whichever is more advantageous to the 
spouse, if the spouse has not chosen another date between 
either of these two dates which has been approved by the 
Secretary. 38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 
2005); 38 C.F.R. § 21.3046(a)(2) (2006).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35. 38 C.F.R. § 
21.3047(a)(i-iv) (2006); see also 38 U.S.C.A. § 3512 (b)(2) 
(West 2002).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible. 38 C.F.R. 
§ 21.3047(a)(2)(i) (2006). Application for an extension must 
be made within one year after the last date of the delimiting 
period, the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest. 
38 U.S.C.A. § 3512(b)(2) (West 2002).

In a September 1968 rating decision, the RO awarded the 
veteran a 100 percent permanent and total disability rating 
effective from a date in July 1968.  The RO notified the 
veteran of that determination in December 1968.  At that 
time, he was married to his first spouse, who subsequently 
came into receipt of DEA benefits.

The appellant is the veteran's current spouse.  The claims 
file contains a marriage license showing that the veteran and 
appellant were married in November 2000.  In March 2003, the 
RO received the appellant's Application for Survivors' and 
Dependents' Educational Assistance (VA Form 22-5490).  In a 
March 2003 administrative decision, the RO denied the claim, 
finding that DEA benefits were only payable for a period of 
10 years following the date that eligibility was established.

The appellant primarily contends that her eligibility derives 
from an exception found in the implementing Manual 
provisions, of 38 C.F.R. § 21.3046(a), namely, Veterans 
Benefits Administration Manual M22-4, Part VII Paragraph 
1.05a. 

M22-4, Part VII Paragraph 1.05a provides that while normally, 
a second spouse gets the first spouse's delimiting date, 
there is one exception that if the veteran loses his or her 
service-connected permanent and total evaluation, and later 
has this rating reestablished.  At the time of such 
restoration, the spouse gets a new delimiting date based on 
the notification to the veteran.  

The appellant contends that the veteran had established a 
business in the 1990s, thereby losing his 100 percent 
permanent and total rating status, and that he regained it in 
2002 when his business was closed.  The appellant argues 
that, as the second spouse of the veteran, the beginning date 
of her eligibility for DEA benefits should be reestablished 
as of the date that the veteran's permanent and total 
evaluation was restored.

In statements attached to her substantive appeal, the 
appellant asserted that a new delimiting date beginning March 
5, 2002 should be established.  She based this on the 
assertion that the veteran had lost his service-connected 
permanent and total disability rating after the RO learned 
that he was operating a business.  She stated that 
thereafter, this rating was restored effective March 5, 2002.  
She asserted that under relevant regulatory criteria, that 
the reestablishment of entitlement to a permanent and total 
disability rating establishes a new delimiting date in her 
case as a later spouse of the veteran.  

This claim fails, however, for the following reasons.  Review 
of the claims file shows that in a September 1968 rating 
decision, the RO granted a permanent and total disability 
rating effective in July 1968.  The procedural history 
thereafter shows that the permanent and total disability 
rating has been continuously in effect since July 1968.  At 
no time since July 1968 has that rating not been in effect.  

In making her argument, the appellant refers to March 5, 2002 
as the date on which the RO notified the veteran of the grant 
of entitlement to a permanent and total disability rating-
purportedly the effective date for the reestablishment of 
such rating.  The claims file does contain a letter dated 
March 5, 2002, in which the RO provided certain notice to the 
veteran.  However, that letter merely notified the veteran of 
an amendment to his disability compensation award, with 
additional benefits awarded based on a change in his 
dependents.  This was the RO's response to notice from the 
veteran of a change in his dependents.  The March 5, 2002 
letter to the veteran did not provide notice, as claimed by 
the appellant, of a grant of a permanent and total disability 
rating.   
 
The appellant's eligibility for Chapter 35 benefits in this 
case derives from her status as a spouse of a permanently and 
totally disabled veteran.  As set forth above, the record 
shows that the veteran was awarded a permanent and total 
disability rating effective in July 1968, and was notified of 
such determination in December 1968.  Under the criteria set 
forth above, the appellant was entitled to a 10-year period 
of eligibility that began in December 1968 and ended in 
December 1978.  Her application for DEA benefits was not 
received until March 2003, well after the expiration of the 
applicable eligibility period.

The Board has also considered the appellant's contentions 
contained in her notice of disagreement, that she is entitled 
to eligibility to DEA benefits under Chapter 35, Title 38, 
United States Code for ten years from the date of her 
marriage to the veteran.  However, the applicable law does 
not include such criteria for making an allowance possible.  
There is no provision in the law to award an extension of the 
delimiting period for DEA benefits on the basis of the date 
of marriage between the veteran and appellant. 

Even assuming, as claimed, that VA staff gave the appellant 
erroneous or bad advice about her eligibility for DEA 
benefits, the Court has made clear on numerous occasions that 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits." See 
Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 
9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 
17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

The Board has also considered the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 
1998) (en banc).  In that case, the Federal Circuit held that 
equitable tolling was appropriate when a veteran was 
deliberately misled or induced by VA into allowing a filing 
deadline to pass.  In this case, however, the evidence does 
not show, nor does the appellant contend, that VA 
deliberately misled her.  

For the foregoing reasons, the Board finds that there is no 
legal basis to award the appellant an extension of the 
delimiting period for the appellant beyond December 1978 for 
DEA benefits under Chapter 35, Title 38, United States Code.  
Therefore, the Board must deny the appellant's claim based on 
a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Based on the facts of the case, the 
eligibility period for DEA benefits for the appellant had 
expired many years before she would have otherwise become 
eligible by reason of her marriage to the veteran.  

Finally, the Board notes that in Ozer v. Principi, 14 Vet. 
App. 257 (2001), the Court invalidated the 10-year limitation 
for the provision of DEA articulated in 38 C.F.R. § 
21.3046(c).  The Court held that the 10 year limitation was 
not contained in or authorized by the version of 38 U.S.C.A. 
§ 3512 then in effect.

In response to the Court's decision, however, Congress 
amended 38 U.S.C.A. § 3512 to provide for a 10 year 
delimiting period.  See Pub. L. No. 107-103, § 108(c)(3), 115 
Stat. 976, 985 (2001).  A review of the legislative history 
of this statute indicates that DEA under Chapter 35, Title 
38, United States Code, was intended to provide assistance to 
the spouse of a veteran during the period following onset of 
the veteran's total disability in order to assist the 
eligible spouse in adjusting to the loss of aid and support 
from the veteran.  As a result, Congress concluded that it 
was appropriate to limit the availability of this educational 
assistance to a period reasonably needed to achieve the 
statutory purpose, in this case 10 years.  See Testimony of 
Deputy Secretary of VA before the Senate Committee on 
Veterans' Affairs, June 28, 2001.

The amendments contained in this law are applicable to any 
determination of the eligibility of a spouse for DEA made on 
or after December 27, 2001.  See Pub. L. 107-103, § 
108(c)(4), 115 Stat. 985 (2001).  As the appellant's claim 
for DEA benefits was received in March 2003, the current 
version of the applicable statute and regulations apply.  

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility. In conclusion, there is no 
legal basis upon which to grant the claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond December 1978.  To the extent 
that the law is dispositive, the claim is denied on the basis 
of the absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

Entitlement to an extension of the appellant's eligibility 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


